DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Applicant’s arguments, see REMARKS, filed 10 JUNE 2021, with respect to the art rejection over MAURER-SPUREJ in view of BROWN have been fully considered and are persuasive.  The 103 art rejections of Claims 1-20 has been withdrawn. 
Response to Amendment
Affidavit
The affidavit under 37 CFR 1.132 filed 10 JUNE 2021 is sufficient to overcome the rejection of claims 1-20 based upon MAURER-SPUREJ in view of BROWN.
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed 10 JUNE 2021, Applicant has filed an affidavit under 1.132 to traverse the rejection of MAURER-SPUREJ in view of BROWN.  Upon review of the affidavit, the Examiner finds the remarks persuasive.  The previous rejections of the pending claims are withdrawn.  
The MAURER-SPUREJ discloses most the steps in the claimed method directed towards assessing platelets, however it did not teaches the limitation directed towards the at least one sample characteristic comprises the concentration of the microparticles.  The Examiner attempted to use the BROWN reference to remedy this deficiency.  
Upon review and consideration of the affidavit, the BROWN reference fails to teach or suggest the at least one sample characteristic comprises the concentration of the microparticles.  
While BROWN teaches some limitations of the recited method, the BROWN reference does not even consider any correlation between platelet activation and the concentration of microparticles in the aliquot, either relatively or absolutely.  According to Ms. Labrie, there was never any consideration or understanding of the limitation of: “a. using a dynamic light scattering (DLS) instrument, analyzing an aliquot of platelets for at least one sample characteristic that correlates to platelet activation to measure the at least one sample characteristic in the aliquot, wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot”; and the purpose of the BROWN article was different in that they were evaluating methods for improving quality control of platelets for transfusion. 
The Examiner has updated the search of the claimed method and is unable to provide a reasonable rejection that would at least suggest the claimed method, in particular wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot that correlates to platelet activation.  
Claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM